Determination of Appellate Term reversed and final order of Municipal Court reinstated and affirmed, with costs to appellant in this court and in the Appellate Term, upon the ground that the defendant was precluded from taking an appeal by the terms of the stipulation made by her in open court with full knowledge of the situation, by reason whereof she obtained a stay of the issuance of the warrant of dispossession until the first of August. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.